(Slip Opinion)              OCTOBER TERM, 2008                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                       MONTEJO v. LOUISIANA

      CERTIORARI TO THE SUPREME COURT OF LOUISIANA

    No. 07–1529. Argued January 13, 2009—Decided May 26, 2009
At a preliminary hearing required by Louisiana law, petitioner Montejo
  was charged with first-degree murder, and the court ordered the ap
  pointment of counsel. Later that day, the police read Montejo his
  rights under Miranda v. Arizona, 384 U. S. 436, and he agreed to go
  along on a trip to locate the murder weapon. During the excursion,
  he wrote an inculpatory letter of apology to the victim’s widow. Upon
  returning, he finally met his court-appointed attorney. At trial, his
  letter was admitted over defense objection, and he was convicted and
  sentenced to death. Affirming, the State Supreme Court rejected his
  claim that the letter should have been suppressed under the rule of
  Michigan v. Jackson, 475 U. S. 625, which forbids police to initiate
  interrogation of a criminal defendant once he has invoked his right to
  counsel at an arraignment or similar proceeding. The court reasoned
  that Jackson’s prophylactic protection is not triggered unless the de
  fendant has actually requested a lawyer or has otherwise asserted
  his Sixth Amendment right to counsel; and that, since Montejo stood
  mute at his hearing while the judge ordered the appointment of
  counsel, he had made no such request or assertion.
Held:
    1. Michigan v. Jackson should be and now is overruled. Pp. 3–18.
       (a) The State Supreme Court’s interpretation of Jackson would
 lead to practical problems. Requiring an initial “invocation” of the
 right to counsel in order to trigger the Jackson presumption, as the
 court below did, might work in States that require an indigent defen
 dant formally to request counsel before an appointment is made, but
 not in more than half the States, which appoint counsel without re
 quest from the defendant. Pp. 3–6.
       (b) On the other hand, Montejo’s solution is untenable as a theo
 retical and doctrinal matter. Eliminating the invocation requirement
2                       MONTEJO v. LOUISIANA

                                  Syllabus

    entirely would depart fundamentally from the rationale of Jackson,
    whose presumption was created by analogy to a similar prophylactic
    rule established in Edwards v. Arizona, 451 U. S. 477, to protect the
    Fifth Amendment-based Miranda right. Both Edwards and Jackson
    are meant to prevent police from badgering defendants into changing
    their minds about the right to counsel once they have invoked it, but
    a defendant who never asked for counsel has not yet made up his
    mind in the first instance. Pp. 6–13.
          (c) Stare decisis does not require the Court to expand signifi
    cantly the holding of a prior decision in order to cure its practical de
    ficiencies. To the contrary, the fact that a decision has proved “un
    workable” is a traditional ground for overruling it. Payne v.
    Tennessee, 501 U. S. 808, 827. Beyond workability, the relevant fac
    tors include the precedent’s antiquity, the reliance interests at stake,
    and whether the decision was well reasoned. Pearson v. Callahan,
    555 U. S. ___, ___. The first two cut in favor of jettisoning Jackson:
    the opinion is only two decades old, and eliminating it would not up
    set expectations, since any criminal defendant learned enough to or
    der his affairs based on Jackson’s rule would also be perfectly capable
    of interacting with the police on his own. As for the strength of Jack
    son’s reasoning, when this Court creates a prophylactic rule to pro
    tect a constitutional right, the relevant “reasoning” is the weighing of
    the rule’s benefits against its costs. Jackson’s marginal benefits are
    dwarfed by its substantial costs. Even without Jackson, few badger
    ing-induced waivers, if any, would be admitted at trial because the
    Court has taken substantial other, overlapping measures to exclude
    them. Under Miranda, any suspect subject to custodial interrogation
    must be advised of his right to have a lawyer present. 384 U. S., at
    474. Under Edwards, once such a defendant “has invoked his
    [Miranda] right,” interrogation must stop. 451 U. S., at 484. And
    under Minnick v. Mississippi, 498 U. S. 146, no subsequent interro
    gation may take place until counsel is present. Id., at 153. These
    three layers of prophylaxis are sufficient. On the other side of the
    equation, the principal cost of applying Jackson’s rule is that crimes
    can go unsolved and criminals unpunished when uncoerced confes
    sions are excluded and when officers are deterred from even trying to
    obtain confessions. The Court concludes that the Jackson rule does
    not “pay its way,” United States v. Leon, 468 U. S. 897, 907–908, n. 6,
    and thus the case should be overruled. Pp. 13–18.
       2. Montejo should nonetheless be given an opportunity to contend
    that his letter of apology should have been suppressed under the Ed
    wards rule. He understandably did not pursue an Edwards objec
    tion, because Jackson offered broader protections, but the decision
    here changes the legal landscape. Pp. 18–19.
                     Cite as: 556 U. S. ____ (2009)                    3

                                Syllabus

06–1807 (La.), 974 So. 2d 1238, vacated and remanded.

  SCALIA, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and KENNEDY, THOMAS, and ALITO, JJ., joined. ALITO, J., filed a
concurring opinion, in which KENNEDY, J., joined. STEVENS, J., filed a
dissenting opinion, in which SOUTER and GINSBURG, JJ., joined, and in
which BREYER, J., joined, except for n. 5. BREYER, J., filed a dissenting
opinion.
                        Cite as: 556 U. S. ____ (2009)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 07–1529
                                   _________________


          JESSE JAY MONTEJO, PETITIONER v. 

                     LOUISIANA 

    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF

                      LOUISIANA

                                 [May 26, 2009] 


   JUSTICE SCALIA delivered the opinion of the Court.
   We consider in this case the scope and continued viabil
ity of the rule announced by this Court in Michigan v.
Jackson, 475 U. S. 625 (1986), forbidding police to initiate
interrogation of a criminal defendant once he has re
quested counsel at an arraignment or similar proceeding.
                              I
  Petitioner Jesse Montejo was arrested on September 6,
2002, in connection with the robbery and murder of Lewis
Ferrari, who had been found dead in his own home one
day earlier. Suspicion quickly focused on Jerry Moore, a
disgruntled former employee of Ferrari’s dry cleaning
business. Police sought to question Montejo, who was a
known associate of Moore.
  Montejo waived his rights under Miranda v. Arizona,
384 U. S. 436 (1966), and was interrogated at the sheriff’s
office by police detectives through the late afternoon and
evening of September 6 and the early morning of Septem
ber 7. During the interrogation, Montejo repeatedly
changed his account of the crime, at first claiming that he
2                     MONTEJO v. LOUISIANA

                          Opinion of the Court

had only driven Moore to the victim’s home, and ulti
mately admitting that he had shot and killed Ferrari in
the course of a botched burglary. These police interroga
tions were videotaped.
   On September 10, Montejo was brought before a judge
for what is known in Louisiana as a “72-hour hearing”—a
preliminary hearing required under state law.1 Although
the proceedings were not transcribed, the minute record
indicates what transpired: “The defendant being charged
with First Degree Murder, Court ordered N[o] Bond set in
this matter. Further, Court ordered the Office of Indigent
Defender be appointed to represent the defendant.” App.
to Pet. for Cert. 63a.
   Later that same day, two police detectives visited Mon
tejo back at the prison and requested that he accompany
them on an excursion to locate the murder weapon (which
Montejo had earlier indicated he had thrown into a lake).
After some back-and-forth, the substance of which re
mains in dispute, Montejo was again read his Miranda
rights and agreed to go along; during the excursion, he
wrote an inculpatory letter of apology to the victim’s
widow. Only upon their return did Montejo finally meet
his court-appointed attorney, who was quite upset that the
detectives had interrogated his client in his absence.
   At trial, the letter of apology was admitted over defense
objection. The jury convicted Montejo of first-degree mur
der, and he was sentenced to death.
   The Louisiana Supreme Court affirmed the conviction
and sentence. 06–1807 (1/16/08), 974 So. 2d 1238 (2008).
As relevant here, the court rejected Montejo’s argument
that under the rule of Jackson, supra, the letter should
——————
  1 “The sheriff or law enforcement officer having custody of an arrested

person shall bring him promptly, and in any case within seventy-two
hours from the time of the arrest, before a judge for the purpose of
appointment of counsel.” La. Code Crim. Proc. Ann., Art. 230.1(A)
(West Supp. 2009).
                 Cite as: 556 U. S. ____ (2009)            3

                     Opinion of the Court

have been suppressed. 974 So. 2d, at 1261. Jackson held
that “if police initiate interrogation after a defendant’s
assertion, at an arraignment or similar proceeding, of his
right to counsel, any waiver of the defendant’s right to
counsel for that police-initiated interrogation is invalid.”
475 U. S., at 636.
  Citing a decision of the United States Court of Appeals
for the Fifth Circuit, Montoya v. Collins, 955 F. 2d 279
(1992), the Louisiana Supreme Court reasoned that the
prophylactic protection of Jackson is not triggered unless
and until the defendant has actually requested a lawyer or
has otherwise asserted his Sixth Amendment right to
counsel. 974 So. 2d, at 1260–1261, and n. 68. Because
Montejo simply stood mute at his 72-hour hearing while
the judge ordered the appointment of counsel, he had
made no such request or assertion. So the proper inquiry,
the court ruled, was only whether he had knowingly,
intelligently, and voluntarily waived his right to have
counsel present during the interaction with the police. Id.,
at 1261. And because Montejo had been read his Miranda
rights and agreed to waive them, the Court answered that
question in the affirmative, 974 So. 2d, at 1262, and up
held the conviction.
  We granted certiorari. 554 U. S. ___ (2008).
                            II
   Montejo and his amici raise a number of pragmatic
objections to the Louisiana Supreme Court’s interpreta
tion of Jackson. We agree that the approach taken below
would lead either to an unworkable standard, or to arbi
trary and anomalous distinctions between defendants in
different States. Neither would be acceptable.
   Under the rule adopted by the Louisiana Supreme
Court, a criminal defendant must request counsel, or
otherwise “assert” his Sixth Amendment right at the
preliminary hearing, before the Jackson protections are
4                 MONTEJO v. LOUISIANA

                     Opinion of the Court

triggered. If he does so, the police may not initiate further
interrogation in the absence of counsel. But if the court on
its own appoints counsel, with the defendant taking no
affirmative action to invoke his right to counsel, then
police are free to initiate further interrogations provided
that they first obtain an otherwise valid waiver by the
defendant of his right to have counsel present.
   This rule would apply well enough in States that require
the indigent defendant formally to request counsel before
any appointment is made, which usually occurs after the
court has informed him that he will receive counsel if he
asks for it. That is how the system works in Michigan, for
example, Mich. Ct. Rule 6.005(A) (2009), whose scheme
produced the factual background for this Court’s decision
in Michigan v. Jackson. Jackson, like all other repre
sented indigent defendants in the State, had requested
counsel in accordance with the applicable state law.
   But many States follow other practices. In some two
dozen, the appointment of counsel is automatic upon a
finding of indigency, e.g., Kan. Stat. Ann. §22–4503(c)
(2007); and in a number of others, appointment can be
made either upon the defendant’s request or sua sponte by
the court, e.g., Del. Code Ann., Tit. 29, §4602(a) (2003).
See App. to Brief for National Legal Aid & Defender Assn.
et al. as Amici Curiae 1a–21a. Nothing in our Jackson
opinion indicates whether we were then aware that not all
States require that a defendant affirmatively request
counsel before one is appointed; and of course we had no
occasion there to decide how the rule we announced would
apply to these other States.
   The Louisiana Supreme Court’s answer to that unre
solved question is troublesome. The central distinction it
draws—between defendants who “assert” their right to
counsel and those who do not—is exceedingly hazy when
applied to States that appoint counsel absent request from
the defendant. How to categorize a defendant who merely
                 Cite as: 556 U. S. ____ (2009)            5

                     Opinion of the Court

asks, prior to appointment, whether he will be appointed
counsel? Or who inquires, after the fact, whether he has
been? What treatment for one who thanks the court after
the appointment is made? And if the court asks a defen
dant whether he would object to appointment, will a quick
shake of his head count as an assertion of his right?
  To the extent that the Louisiana Supreme Court’s rule
also permits a defendant to trigger Jackson through the
“acceptance” of counsel, that notion is even more mysteri
ous: How does one affirmatively accept counsel appointed
by court order? An indigent defendant has no right to
choose his counsel, United States v. Gonzalez-Lopez, 548
U. S. 140, 151 (2006), so it is hard to imagine what his
“acceptance” would look like, beyond the passive silence
that Montejo exhibited.
  In practice, judicial application of the Louisiana rule in
States that do not require a defendant to make a request
for counsel could take either of two paths. Courts might
ask on a case-by-case basis whether a defendant has
somehow invoked his right to counsel, looking to his con
duct at the preliminary hearing—his statements and
gestures—and the totality of the circumstances. Or,
courts might simply determine as a categorical matter
that defendants in these States—over half of those in the
Union—simply have no opportunity to assert their right to
counsel at the hearing and are therefore out of luck.
  Neither approach is desirable. The former would be
particularly impractical in light of the fact that, as amici
describe, preliminary hearings are often rushed, and are
frequently not recorded or transcribed. Brief for National
Legal Aid & Defender Assn. et al. 25–30. The sheer vol
ume of indigent defendants, see id., at 29, would render
the monitoring of each particular defendant’s reaction to
the appointment of counsel almost impossible. And some
times the defendant is not even present. E.g., La. Code
Crim. Proc. Ann., Art. 230.1(A) (West Supp. 2009) (allow
6                 MONTEJO v. LOUISIANA

                     Opinion of the Court

ing court to appoint counsel if defendant is “unable to
appear”). Police who did not attend the hearing would
have no way to know whether they could approach a par
ticular defendant; and for a court to adjudicate that ques
tion ex post would be a fact-intensive and burdensome
task, even if monitoring were possible and transcription
available. Because “clarity of . . . command” and “cer
tainty of . . . application” are crucial in rules that govern
law enforcement, Minnick v. Mississippi, 498 U. S. 146,
151 (1990), this would be an unfortunate way to proceed.
See also Moran v. Burbine, 475 U. S. 412, 425–426 (1986).
   The second possible course fares no better, for it would
achieve clarity and certainty only at the expense of intro
ducing arbitrary distinctions: Defendants in States that
automatically appoint counsel would have no opportunity
to invoke their rights and trigger Jackson, while those in
other States, effectively instructed by the court to request
counsel, would be lucky winners. That sort of hollow
formalism is out of place in a doctrine that purports to
serve as a practical safeguard for defendants’ rights.
                             III
  But if the Louisiana Supreme Court’s application of
Jackson is unsound as a practical matter, then Montejo’s
solution is untenable as a theoretical and doctrinal matter.
Under his approach, once a defendant is represented by
counsel, police may not initiate any further interrogation.
Such a rule would be entirely untethered from the original
rationale of Jackson.
                                A
  It is worth emphasizing first what is not in dispute or at
stake here. Under our precedents, once the adversary
judicial process has been initiated, the Sixth Amendment
guarantees a defendant the right to have counsel present
at all “critical” stages of the criminal proceedings. United
                 Cite as: 556 U. S. ____ (2009)           7

                     Opinion of the Court

States v. Wade, 388 U. S. 218, 227–228 (1967); Powell v.
Alabama, 287 U. S. 45, 57 (1932). Interrogation by the
State is such a stage. Massiah v. United States, 377 U. S.
201, 204–205 (1964); see also United States v. Henry, 447
U. S. 264, 274 (1980).
  Our precedents also place beyond doubt that the Sixth
Amendment right to counsel may be waived by a defen
dant, so long as relinquishment of the right is voluntary,
knowing, and intelligent. Patterson v. Illinois, 487 U. S.
285, 292, n. 4 (1988); Brewer v. Williams, 430 U. S. 387,
404 (1977); Johnson v. Zerbst, 304 U. S. 458, 464 (1938).
The defendant may waive the right whether or not he is
already represented by counsel; the decision to waive need
not itself be counseled. Michigan v. Harvey, 494 U. S. 344,
352–353 (1990). And when a defendant is read his
Miranda rights (which include the right to have counsel
present during interrogation) and agrees to waive those
rights, that typically does the trick, even though the
Miranda rights purportedly have their source in the Fifth
Amendment:
    “As a general matter . . . an accused who is admon
    ished with the warnings prescribed by this Court in
    Miranda . . . has been sufficiently apprised of the na
    ture of his Sixth Amendment rights, and of the conse
    quences of abandoning those rights, so that his waiver
    on this basis will be considered a knowing and intelli
    gent one.” Patterson, supra, at 296.
   The only question raised by this case, and the only one
addressed by the Jackson rule, is whether courts must
presume that such a waiver is invalid under certain cir
cumstances. 475 U. S., at 630, 633. We created such a
presumption in Jackson by analogy to a similar prophylac
tic rule established to protect the Fifth Amendment based
Miranda right to have counsel present at any custodial
interrogation. Edwards v. Arizona, 451 U. S. 477 (1981),
8                 MONTEJO v. LOUISIANA

                     Opinion of the Court

decided that once “an accused has invoked his right to
have counsel present during custodial interrogation . . .
[he] is not subject to further interrogation by the authori
ties until counsel has been made available,” unless he
initiates the contact. Id., at 484–485.
   The Edwards rule is “designed to prevent police from
badgering a defendant into waiving his previously as
serted Miranda rights,” Harvey, supra, at 350. It does this
by presuming his postassertion statements to be involun
tary, “even where the suspect executes a waiver and his
statements would be considered voluntary under tradi
tional standards.” McNeil v. Wisconsin, 501 U. S. 171, 177
(1991). This prophylactic rule thus “protect[s] a suspect’s
voluntary choice not to speak outside his lawyer’s pres
ence.” Texas v. Cobb, 532 U. S. 162, 175 (2001) (KENNEDY,
J., concurring).
   Jackson represented a “wholesale importation of the
Edwards rule into the Sixth Amendment.” Cobb, supra, at
175. The Jackson Court decided that a request for counsel
at an arraignment should be treated as an invocation of
the Sixth Amendment right to counsel “at every critical
stage of the prosecution,” 475 U. S., at 633, despite doubt
that defendants “actually inten[d] their request for counsel
to encompass representation during any further question
ing,” id., at 632–633, because doubts must be “resolved in
favor of protecting the constitutional claim,” id., at 633.
Citing Edwards, the Court held that any subsequent
waiver would thus be “insufficient to justify police
initiated interrogation.” 475 U. S., at 635. In other words,
we presume such waivers involuntary “based on the sup
position that suspects who assert their right to counsel are
unlikely to waive that right voluntarily” in subsequent
interactions with police. Harvey, supra, at 350.
   The dissent presents us with a revisionist view of Jack
son. The defendants’ request for counsel, it contends, was
important only because it proved that counsel had been
                     Cite as: 556 U. S. ____ (2009)                    9

                          Opinion of the Court

appointed. Such a non sequitur (nowhere alluded to in the
case) hardly needs rebuttal. Proceeding from this fanciful
premise, the dissent claims that the decision actually
established “a rule designed to safeguard a defendant’s
right to rely on the assistance of counsel,” post, at 6–7
(opinion of STEVENS, J.), not one “designed to prevent
police badgering,” post, at 7. To safeguard the right to
assistance of counsel from what? From a knowing and
voluntary waiver by the defendant himself? Unless the
dissent seeks to prevent a defendant altogether from
waiving his Sixth Amendment rights, i.e., to “imprison a
man in his privileges and call it the Constitution,” Adams
v. United States ex rel. McCann, 317 U. S. 269, 280
(1942)—a view with zero support in reason, history or case
law—the answer must be: from police pressure, i.e., badg
ering. The antibadgering rationale is the only way to
make sense of Jackson’s repeated citations of Edwards,
and the only way to reconcile the opinion with our waiver
jurisprudence.2
                            B
  With this understanding of what Jackson stands for and
whence it came, it should be clear that Montejo’s interpre
tation of that decision—that no represented defendant can
ever be approached by the State and asked to consent to
interrogation—is off the mark. When a court appoints
counsel for an indigent defendant in the absence of any
request on his part, there is no basis for a presumption
——————
   2 The dissent responds that Jackson also ensures that the defendant’s

counsel receives notice of any interrogation, post, at 6, n. 2.
But notice to what end? Surely not in order to protect some constitu
tional right to receive counsel’s advice regarding waiver of the right to
have counsel present. Contrary to the dissent’s intimations, neither the
advice nor the presence of counsel is needed in order to effectuate a
knowing waiver of the Sixth Amendment right. Our cases make clear
that the Miranda waivers typically suffice; indeed, even an unrepre
sented defendant can waive his right to counsel. See supra, at 7.
10                MONTEJO v. LOUISIANA

                     Opinion of the Court

that any subsequent waiver of the right to counsel will be
involuntary. There is no “initial election” to exercise the
right, Patterson, 487 U. S., at 291, that must be preserved
through a prophylactic rule against later waivers. No
reason exists to assume that a defendant like Montejo,
who has done nothing at all to express his intentions with
respect to his Sixth Amendment rights, would not be
perfectly amenable to speaking with the police without
having counsel present. And no reason exists to prohibit
the police from inquiring. Edwards and Jackson are
meant to prevent police from badgering defendants into
changing their minds about their rights, but a defendant
who never asked for counsel has not yet made up his mind
in the first instance.
  The dissent’s argument to the contrary rests on a flawed
a fortiori: “If a defendant is entitled to protection from
police-initiated interrogation under the Sixth Amendment
when he merely requests a lawyer, he is even more obvi
ously entitled to such protection when he has secured a
lawyer.” Post, at 3. The question in Jackson, however,
was not whether respondents were entitled to counsel
(they unquestionably were), but “whether respondents
validly waived their right to counsel,” 475 U. S., at 630;
and even if it is reasonable to presume from a defendant’s
request for counsel that any subsequent waiver of the right
was coerced, no such presumption can seriously be enter
tained when a lawyer was merely “secured” on the defen
dant’s behalf, by the State itself, as a matter of course. Of
course, reading the dissent’s analysis, one would have no
idea that Montejo executed any waiver at all.
  In practice, Montejo’s rule would prevent police-initiated
interrogation entirely once the Sixth Amendment right
attaches, at least in those States that appoint counsel
promptly without request from the defendant. As the
dissent in Jackson pointed out, with no expressed dis
agreement from the majority, the opinion “most assuredly
                 Cite as: 556 U. S. ____ (2009)          11

                     Opinion of the Court

[did] not hold that the Edwards per se rule prohibiting all
police-initiated interrogations applies from the moment
the defendant’s Sixth Amendment right to counsel at
taches, with or without a request for counsel by the defen
dant.” 475 U. S., at 640 (opinion of Rehnquist, J.). That
would have constituted a “shockingly dramatic restructur
ing of the balance this Court has traditionally struck
between the rights of the defendant and those of the larger
society.” Ibid.
  Montejo’s rule appears to have its theoretical roots in
codes of legal ethics, not the Sixth Amendment. The
American Bar Association’s Model Rules of Professional
Conduct (which nearly all States have adopted into law in
whole or in part) mandate that “a lawyer shall not com
municate about the subject of [a] representation with a
party the lawyer knows to be represented by another
lawyer in the matter, unless the lawyer has the consent of
the other lawyer or is authorized to do so by law or a court
order.” Model Rule 4.2 (2008). But the Constitution does
not codify the ABA’s Model Rules, and does not make
investigating police officers lawyers. Montejo’s proposed
rule is both broader and narrower than the Model Rule.
Broader, because Montejo would apply it to all agents of
the State, including the detectives who interrogated him,
while the ethical rule governs only lawyers. And nar
rower, because he agrees that if a defendant initiates
contact with the police, they may talk freely—whereas a
lawyer could be sanctioned for interviewing a represented
party even if that party “initiates” the communication and
consents to the interview. Model Rule 4.2, Comment 3.
  Montejo contends that our decisions support his inter
pretation of the Jackson rule. We think not. Many of the
cases he cites concern the substantive scope of the Sixth
Amendment—e.g., whether a particular interaction with
the State constitutes a “critical” stage at which counsel is
entitled to be present—not the validity of a Sixth Amend
12                     MONTEJO v. LOUISIANA

                          Opinion of the Court

ment waiver. See Maine v. Moulton, 474 U. S. 159 (1985);
Henry, 447 U. S. 264; Massiah, 377 U. S. 201; see also
Moran, 475 U. S. 412. Since everyone agrees that absent a
valid waiver, Montejo was entitled to a lawyer during the
interrogation, those cases do not advance his argument.
   Montejo also points to descriptions of the Jackson hold
ing in two later cases. In one, we noted that “analysis of
the waiver issue changes” once a defendant “obtains or
even requests counsel.” Harvey, 494 U. S., at 352. But
elsewhere in the same opinion, we explained that Jackson
applies “after a defendant requests assistance of counsel,”
494 U. S., at 349; “when a suspect charged with a crime
requests counsel outside the context of interrogation,” id.,
at 350; and to “suspects who assert their right to counsel,”
ibid. The accuracy of the “obtains” language is thus ques
tionable. Anyway, since Harvey held that evidence ob
tained in violation of the Jackson rule could be admitted
to impeach the defendant’s trial testimony, 494 U. S., at
346, the Court’s varying descriptions of when the rule was
violated were dicta. The dictum from the other decision,
Patterson, supra, at 290, n. 3, is no more probative.3
   The upshot is that even on Jackson’s own terms, it

——————
  3 In the cited passage, the Court noted that “[o]nce an accused has a

lawyer, a distinct set of constitutional safeguards aimed at preserving
the sanctity of attorney-client relationship takes effect.” Patterson, 487
U. S., at 290, n. 3. To support that proposition, the Court cited Maine
v. Moulton, 474 U. S. 159 (1985), which was not a case about waiver.
The passage went on to observe that “the analysis changes markedly
once an accused even requests the assistance of counsel,” 487 U. S., at
290, n. 3 (emphasis in original), this time citing Jackson. Montejo
infers from the “even requests” that having counsel is more conclusive of
the invalidity of uncounseled waiver than the mere requesting of
counsel. But the Patterson footnote did not suggest that the analysis
“changes” in both these scenarios (having a lawyer, versus requesting
one) with specific reference to the validity of waivers under the Sixth
Amendment. The citation of Moulton (a nonwaiver case) for the first
scenario suggests just the opposite.
                 Cite as: 556 U. S. ____ (2009)          13

                     Opinion of the Court

would be completely unjustified to presume that a defen
dant’s consent to police-initiated interrogation was invol
untary or coerced simply because he had previously been
appointed a lawyer.
                             IV
   So on the one hand, requiring an initial “invocation” of
the right to counsel in order to trigger the Jackson pre
sumption is consistent with the theory of that decision, but
(as Montejo and his amici argue, see Part II, supra) would
be unworkable in more than half the States of the Union.
On the other hand, eliminating the invocation require
ment would render the rule easy to apply but depart fun
damentally from the Jackson rationale.
   We do not think that stare decisis requires us to expand
significantly the holding of a prior decision—
fundamentally revising its theoretical basis in the proc
ess—in order to cure its practical deficiencies. To the
contrary, the fact that a decision has proved “unworkable”
is a traditional ground for overruling it. Payne v. Tennes
see, 501 U. S. 808, 827 (1991). Accordingly, we called for
supplemental briefing addressed to the question whether
Michigan v. Jackson should be overruled.
   Beyond workability, the relevant factors in deciding
whether to adhere to the principle of stare decisis include
the antiquity of the precedent, the reliance interests at
stake, and of course whether the decision was well rea
soned. Pearson v. Callahan, 555 U. S. ___, ___ (2009) (slip
op., at 8). The first two cut in favor of abandoning Jack
son: the opinion is only two decades old, and eliminating it
would not upset expectations. Any criminal defendant
learned enough to order his affairs based on the rule
announced in Jackson would also be perfectly capable of
interacting with the police on his own. Of course it is
likely true that police and prosecutors have been trained
to comply with Jackson, see generally Supplemental Brief
14                     MONTEJO v. LOUISIANA

                           Opinion of the Court

for Larry D. Thompson et al. as Amici Curiae, but that is
hardly a basis for retaining it as a constitutional require
ment. If a State wishes to abstain from requesting inter
views with represented defendants when counsel is not
present, it obviously may continue to do so.4
  Which brings us to the strength of Jackson’s reasoning.
When this Court creates a prophylactic rule in order to
protect a constitutional right, the relevant “reasoning” is
the weighing of the rule’s benefits against its costs. “The
value of any prophylactic rule . . . must be assessed not
only on the basis of what is gained, but also on the basis of
what is lost.” Minnick, 498 U. S., at 161 (SCALIA, J., dis
senting). We think that the marginal benefits of Jackson
(viz., the number of confessions obtained coercively that
are suppressed by its bright-line rule and would otherwise
have been admitted) are dwarfed by its substantial costs
(viz., hindering “society’s compelling interest in finding,
convicting, and punishing those who violate the law,”
Moran, supra, at 426).
  What does the Jackson rule actually achieve by way of
preventing unconstitutional conduct? Recall that the
purpose of the rule is to preclude the State from badgering
defendants into waiving their previously asserted rights.
See Harvey, supra, at 350; see also McNeil, 501 U. S., at
177. The effect of this badgering might be to coerce a
waiver, which would render the subsequent interrogation
a violation of the Sixth Amendment. See Massiah, supra,
at 204. Even though involuntary waivers are invalid even
——————
  4 The dissent posits a different reliance interest: “the public’s interest
in knowing that counsel, once secured, may be reasonably relied upon
as a medium between the accused and the power of the State,” post, at
9. We suspect the public would be surprised to learn that a criminal
can freely sign away his right to a lawyer, confess his crimes, and then
ask the courts to assume that the confession was coerced—on the
ground that he had, at some earlier point in time, made a pro forma
statement requesting that counsel be appointed on his behalf.
                 Cite as: 556 U. S. ____ (2009)           15

                     Opinion of the Court

apart from Jackson, see Patterson, 487 U. S., at 292, n. 4,
mistakes are of course possible when courts conduct case
by-case voluntariness review. A bright-line rule like that
adopted in Jackson ensures that no fruits of interrogations
made possible by badgering-induced involuntary waivers
are ever erroneously admitted at trial.
   But without Jackson, how many would be? The answer
is few if any. The principal reason is that the Court has
already taken substantial other, overlapping measures
toward the same end. Under Miranda’s prophylactic
protection of the right against compelled self
incrimination, any suspect subject to custodial interroga
tion has the right to have a lawyer present if he so re
quests, and to be advised of that right. 384 U. S., at 474.
Under Edwards’ prophylactic protection of the Miranda
right, once such a defendant “has invoked his right to have
counsel present,” interrogation must stop. 451 U. S., at
484. And under Minnick’s prophylactic protection of the
Edwards right, no subsequent interrogation may take
place until counsel is present, “whether or not the accused
has consulted with his attorney.” 498 U. S., at 153.
   These three layers of prophylaxis are sufficient. Under
the Miranda-Edwards-Minnick line of cases (which is not
in doubt), a defendant who does not want to speak to the
police without counsel present need only say as much
when he is first approached and given the Miranda warn
ings. At that point, not only must the immediate contact
end, but “badgering” by later requests is prohibited. If
that regime suffices to protect the integrity of “a suspect’s
voluntary choice not to speak outside his lawyer’s pres
ence” before his arraignment, Cobb, 532 U. S., at 175
(KENNEDY, J., concurring), it is hard to see why it would
not also suffice to protect that same choice after arraign
ment, when Sixth Amendment rights have attached. And
if so, then Jackson is simply superfluous.
   It is true, as Montejo points out in his supplemental
16                MONTEJO v. LOUISIANA

                     Opinion of the Court

brief, that the doctrine established by Miranda and Ed
wards is designed to protect Fifth Amendment, not Sixth
Amendment, rights. But that is irrelevant. What matters
is that these cases, like Jackson, protect the right to have
counsel during custodial interrogation—which right hap
pens to be guaranteed (once the adversary judicial process
has begun) by two sources of law. Since the right under
both sources is waived using the same procedure, Patter
son, supra, at 296, doctrines ensuring voluntariness of the
Fifth Amendment waiver simultaneously ensure the
voluntariness of the Sixth Amendment waiver.
   Montejo also correctly observes that the Miranda-
Edwards regime is narrower than Jackson in one respect:
The former applies only in the context of custodial interro
gation. If the defendant is not in custody then those deci
sions do not apply; nor do they govern other, noninterroga
tive types of interactions between the defendant and the
State (like pretrial lineups). However, those uncovered
situations are the least likely to pose a risk of coerced
waivers. When a defendant is not in custody, he is in
control, and need only shut his door or walk away to avoid
police badgering. And noninterrogative interactions with
the State do not involve the “inherently compelling pres
sures,” Miranda, supra, at 467, that one might reasonably
fear could lead to involuntary waivers.
   Jackson was policy driven, and if that policy is being
adequately served through other means, there is no reason
to retain its rule. Miranda and the cases that elaborate
upon it already guarantee not simply noncoercion in the
traditional sense, but what Justice Harlan referred to as
“voluntariness with a vengeance,” 384 U. S., at 505 (dis
senting opinion). There is no need to take Jackson’s fur
ther step of requiring voluntariness on stilts.
   On the other side of the equation are the costs of adding
the bright-line Jackson rule on top of Edwards and other
extant protections. The principal cost of applying any
                     Cite as: 556 U. S. ____ (2009)                   17

                          Opinion of the Court

exclusionary rule “is, of course, letting guilty and possibly
dangerous criminals go free . . . .” Herring v. United
States, 555 U. S. ___, ___ (2009) (slip op., at 6). Jackson
not only “operates to invalidate a confession given by the
free choice of suspects who have received proper advice of
their Miranda rights but waived them nonetheless,” Cobb,
supra, at 174–175 (KENNEDY, J., concurring), but also
deters law enforcement officers from even trying to obtain
voluntary confessions. The “ready ability to obtain unco
erced confessions is not an evil but an unmitigated good.”
McNeil, 501 U. S., at 181. Without these confessions,
crimes go unsolved and criminals unpunished. These are
not negligible costs, and in our view the Jackson Court
gave them too short shrift.5
   Notwithstanding this calculus, Montejo and his amici
urge the retention of Jackson. Their principal objection to
its elimination is that the Edwards regime which remains
will not provide an administrable rule. But this Court has
praised Edwards precisely because it provides “ ‘clear and
unequivocal’ guidelines to the law enforcement profes
sion,” Arizona v. Roberson, 486 U. S. 675, 682 (1988). Our
cases make clear which sorts of statements trigger its
protections, see Davis v. United States, 512 U. S. 452, 459
(1994), and once triggered, the rule operates as a bright
line. Montejo expresses concern that courts will have to
determine whether statements made at preliminary hear
ings constitute Edwards invocations—thus implicating all
the practical problems of the Louisiana rule we discussed
above, see Part II, supra. That concern is misguided. “We
——————
  5 The dissent claims that, in fact, few confessions have been sup

pressed by federal courts applying Jackson. Post, at 8. If so, that is
because, as the dissent boasts, “generations of police officers have been
trained to refrain from approaching represented defendants,” post, at 9,
n. 4. Anyway, if the rule truly does not hinder law enforcement or
make much practical difference, see post, at 7–9, and nn. 3–4, then
there is no reason to be particularly exercised about its demise.
18                 MONTEJO v. LOUISIANA

                      Opinion of the Court

have in fact never held that a person can invoke his
Miranda rights anticipatorily, in a context other than
‘custodial interrogation’. . . .” McNeil, supra, at 182, n. 3.
What matters for Miranda and Edwards is what happens
when the defendant is approached for interrogation, and
(if he consents) what happens during the interrogation—
not what happened at any preliminary hearing.
   In sum, when the marginal benefits of the Jackson rule
are weighed against its substantial costs to the truth
seeking process and the criminal justice system, we read
ily conclude that the rule does not “pay its way,” United
States v. Leon, 468 U. S. 897, 907–908, n. 6 (1984). Michi
gan v. Jackson should be and now is overruled.
                            V
   Although our holding means that the Louisiana Su
preme Court correctly rejected Montejo’s claim under
Jackson, we think that Montejo should be given an oppor
tunity to contend that his letter of apology should still
have been suppressed under the rule of Edwards. If Mon
tejo made a clear assertion of the right to counsel when
the officers approached him about accompanying them on
the excursion for the murder weapon, then no interroga
tion should have taken place unless Montejo initiated it.
Davis, supra, at 459. Even if Montejo subsequently agreed
to waive his rights, that waiver would have been invalid
had it followed an “unequivocal election of the right,”
Cobb, 532 U. S., at 176 (KENNEDY, J., concurring).
   Montejo understandably did not pursue an Edwards
objection, because Jackson served as the Sixth Amend
ment analogy to Edwards and offered broader protections.
Our decision today, overruling Jackson, changes the legal
landscape and does so in part based on the protections
already provided by Edwards. Thus we think that a re
mand is appropriate so that Montejo can pursue this
alternative avenue for relief. Montejo may also seek on
                 Cite as: 556 U. S. ____ (2009)          19

                     Opinion of the Court

remand to press any claim he might have that his Sixth
Amendment waiver was not knowing and voluntary, e.g.,
his argument that the waiver was invalid because it was
based on misrepresentations by police as to whether he
had been appointed a lawyer, cf. Moran, 475 U. S., at 428–
429. These matters have heightened importance in light
of our opinion today.
   We do not venture to resolve these issues ourselves, not
only because we are a court of final review, “not of first
view,” Cutter v. Wilkinson, 544 U. S. 709, 718, n. 7 (2005),
but also because the relevant facts remain unclear. Mon
tejo and the police gave inconsistent testimony about
exactly what took place on the afternoon of September 10,
2002, and the Louisiana Supreme Court did not make an
explicit credibility determination. Moreover, Montejo’s
testimony came not at the suppression hearing, but rather
only at trial, and we are unsure whether under state law
that testimony came too late to affect the propriety of the
admission of the evidence. These matters are best left for
resolution on remand.
   We do reject, however, the dissent’s revisionist legal
analysis of the “knowing and voluntary” issue. Post, at
10–14. In determining whether a Sixth Amendment
waiver was knowing and voluntary, there is no reason
categorically to distinguish an unrepresented defendant
from a represented one. It is equally true for each that, as
we held in Patterson, the Miranda warnings adequately
inform him “of his right to have counsel present during the
questioning,” and make him “aware of the consequences of
a decision by him to waive his Sixth Amendment rights,”
487 U. S., at 293. Somewhat surprisingly for an opinion
that extols the virtues of stare decisis, the dissent com
plains that our “treatment of the waiver question rests
entirely on the dubious decision in Patterson,” post, at 12.
The Court in Patterson did not consider the result dubious,
nor does the Court today.
20                MONTEJO v. LOUISIANA

                     Opinion of the Court

                        *     *     *
   This case is an exemplar of Justice Jackson’s oft quoted
warning that this Court “is forever adding new stories to
the temples of constitutional law, and the temples have a
way of collapsing when one story too many is added.”
Douglas v. City of Jeannette, 319 U. S. 157, 181 (1943)
(opinion concurring in result). We today remove Michigan
v. Jackson’s fourth story of prophylaxis.
   The judgment of the Louisiana Supreme Court is va
cated, and the case is remanded for further proceedings
not inconsistent with this opinion.
                                           It is so ordered.
                  Cite as: 556 U. S. ____ (2009)             1

                      ALITO, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 07–1529
                          _________________


         JESSE JAY MONTEJO, PETITIONER v. 

                    LOUISIANA 

    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF

                      LOUISIANA

                         [May 26, 2009] 


   JUSTICE ALITO, with whom JUSTICE KENNEDY joins,
concurring.
   Earlier this Term, in Arizona v. Gant, 556 U. S. ___
(2009), the Court overruled New York v. Belton, 453 U. S.
454 (1981), even though that case had been on the books
for 28 years, had not been undermined by subsequent
decisions, had been recently reaffirmed and extended, had
proven to be eminently workable (indeed, had been
adopted for precisely that reason), and had engendered
substantial law enforcement reliance. See Gant, supra, at
___ (slip op., at 4) (ALITO, J., dissenting). The Court took
this step even though we were not asked to overrule Bel
ton and this new rule is almost certain to lead to a host of
problems. See Gant, supra, at ___ (slip op., at 10) (ALITO,
J., dissenting); Megginson v. United States, post, p. ___;
Grooms v. United States, post, p. ___.
   JUSTICE SCALIA, who cast the deciding vote to overrule
Belton, dismissed stare decisis concerns with the following
observation: “[I]t seems to me ample reason that the
precedent was badly reasoned and produces erroneous . . .
results.” Gant, supra, at ___ (slip op., at 3) (concurring
opinion). This narrow view of stare decisis provides
the only principle on which the decision in Gant can be
justified.
   In light of Gant, the discussion of stare decisis in today’s
2                    MONTEJO v. LOUISIANA

                        ALITO, J., concurring

dissent* is surprising. The dissent in the case at hand
criticizes the Court for “[a]cting on its own” in reconsider
ing Michigan v. Jackson, 475 U. S. 625 (1986). Post, at 4
(opinion of STEVENS, J.). But the same was true in Gant,
and in this case, the Court gave the parties and interested
amici the opportunity to submit supplemental briefs on
the issue, a step not taken in Gant.
  The dissent faults the Court for “cast[ing] aside the
reliance interests of law enforcement,” post, at 8–9, but in
Gant, there were real and important law enforcement
interests at stake. See 556 U. S., at ___ (slip op., at 5–6)
(ALITO, J., dissenting). Even the Court conceded that the
Belton rule had “been widely taught in police academies
and that law enforcement officers ha[d] relied on the rule
in conducting vehicle searches during the past 28 years.”
556 U. S., at ___ (slip op., at 16). And whatever else might
be said about Belton, it surely provided a bright-line rule.
  A month ago, none of this counted for much, but today
the dissent writes:
    “Jackson’s bright-line rule has provided law enforce
    ment officers with clear guidance, allowed prosecutors
    to quickly and easily assess whether confessions will
    be admissible in court, and assisted judges in deter
    mining whether a defendant’s Sixth Amendment
    rights have been violated by police interrogation.”
    Post, at 8.
 It is striking that precisely the same points were true in
Gant:
    “[Belton’s] bright-line rule ha[d] provided law en
    forcement officers with clear guidance, allowed prose

——————
  * One of the dissenters in the present case, JUSTICE BREYER, also
dissented in Gant and would have followed Belton on stare decisis
grounds. See 556 U. S., at ___ (slip op., at 1). Thus, he would not
overrule either Belton or Michigan v. Jackson, 475 U. S. 625 (1986).
                 Cite as: 556 U. S. ____ (2009)            3

                     ALITO, J., concurring

    cutors to quickly and easily assess whether [evidence
    obtained in a vehicle search] w[ould] be admissible in
    court, and assisted judges in determining whether a
    defendant’s [Fourth] Amendment rights ha[d] been
    violated by police interrogation.” Post, at 8.
  The dissent, finally, invokes Jackson’s antiquity, stating
that “the 23-year existence of a simple bright-line rule”
should weigh in favor of its retention. Post, at 9. But in
Gant, the Court had no compunction about casting aside a
28-year-old bright-line rule. I can only assume that the
dissent thinks that our constitutional precedents are like
certain wines, which are most treasured when they are
neither too young nor too old, and that Jackson, at 23, is
in its prime, whereas Belton, at 28, had turned brownish
and vinegary.
  I agree with the dissent that stare decisis should pro
mote “ ‘the evenhanded . . . development of legal princi
ples,’ ” post, at 6 (quoting Payne v. Tennessee, 501 U. S.
808, 827–828 (1991)). The treatment of stare decisis in
Gant fully supports the decision in the present case.
                  Cite as: 556 U. S. ____ (2009)            1

                     STEVENS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 07–1529
                          _________________


         JESSE JAY MONTEJO, PETITIONER v. 

                    LOUISIANA 

    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF

                      LOUISIANA

                         [May 26, 2009] 


   JUSTICE STEVENS, with whom JUSTICE SOUTER and
JUSTICE GINSBURG join, and with whom JUSTICE BREYER
joins, except for footnote 5, dissenting.
   Today the Court properly concludes that the Louisiana
Supreme Court’s parsimonious reading of our decision in
Michigan v. Jackson, 475 U. S. 625 (1986), is indefensible.
Yet the Court does not reverse. Rather, on its own initia
tive and without any evidence that the longstanding Sixth
Amendment protections established in Jackson have
caused any harm to the workings of the criminal justice
system, the Court rejects Jackson outright on the ground
that it is “untenable as a theoretical and doctrinal mat
ter.” Ante, at 6. That conclusion rests on a misinterpreta
tion of Jackson’s rationale and a gross undervaluation of
the rule of stare decisis. The police interrogation in this
case clearly violated petitioner’s Sixth Amendment right
to counsel.
                               I
  The Sixth Amendment provides that “[i]n all criminal
prosecutions, the accused shall enjoy the right . . . to have
the Assistance of Counsel for his defence.” The right to
counsel attaches during “the initiation of adversary judi
cial criminal proceedings,” Rothgery v. Gillespie County,
554 U. S. ___, ___ (2008) (slip op., at 5) (internal quotation
2                  MONTEJO v. LOUISIANA

                     STEVENS, J., dissenting

marks omitted), and it guarantees the assistance of coun
sel not only during in-court proceedings but during all
critical stages, including postarraignment interviews with
law enforcement officers, see Patterson v. Illinois, 487
U. S. 285, 290 (1988).
   In Jackson, this Court considered whether the Sixth
Amendment bars police from interrogating defendants
who have requested the appointment of counsel at ar
raignment. Applying the presumption that such a request
constitutes an invocation of the right to counsel “at every
critical stage of the prosecution,” 475 U. S., at 633, we held
that “a defendant who has been formally charged with a
crime and who has requested appointment of counsel at
his arraignment” cannot be subject to uncounseled inter
rogation unless he initiates “exchanges or conversations
with the police,” id., at 626.
   In this case, petitioner Jesse Montejo contends that
police violated his Sixth Amendment right to counsel by
interrogating him following his “72-hour hearing” outside
the presence of, and without prior notice to, his lawyer.
The Louisiana Supreme Court rejected Montejo’s claim.
Relying on the fact that the defendants in Jackson had
“requested” counsel at arraignment, the state court held
that Jackson’s protections did not apply to Montejo be
cause his counsel was appointed automatically; Montejo
had not explicitly requested counsel or affirmatively ac
cepted the counsel appointed to represent him before he
submitted to police interrogation. 06–1807, pp. 28–29
(1/16/08), 974 So. 2d 1238, 1261.
   I agree with the majority’s conclusion that the Louisiana
Supreme Court’s decision, if allowed to stand, “would lead
either to an unworkable standard, or to arbitrary and
anomalous distinctions between defendants in different
States,” ante, at 3. Neither option is tolerable, and neither
is compelled by Jackson itself.
   Our decision in Jackson involved two consolidated cases,
                  Cite as: 556 U. S. ____ (2009)            3

                     STEVENS, J., dissenting

both arising in the State of Michigan. Under Michigan
law in effect at that time, when a defendant appeared for
arraignment the court was required to inform him that
counsel would be provided if he was financially needy and
he requested representation. Mich. Gen. Ct. Rule 785.4(1)
(1976). It was undisputed that the Jackson defendants
made such a “request” at their arraignment: one by com
pleting an affidavit of indigency, and the other by respond
ing affirmatively to a question posed to him by the court.
See App. in Michigan v. Jackson, O. T. 1984, No. 84–1531,
p. 168; App. in Michigan v. Bladel, O. T. 1984, No. 84–
1539, pp. 3a–4a. In neither case, however, was it clear
that counsel had actually been appointed at the arraign
ment. Thus, the defendants’ requests for counsel were
significant as a matter of state law because they served as
evidence that the appointment of counsel had been effec
tuated even in the absence of proof that defense counsel
had actual notice of the appointments.
   Unlike Michigan, Louisiana does not require a defen
dant to make a request in order to receive court-appointed
counsel. Consequently, there is no reason to place consti
tutional significance on the fact that Montejo neither
voiced a request for counsel nor affirmatively embraced
that appointment post hoc. Certainly our decision in
Jackson did not mandate such an odd rule. See ante, at 4
(acknowledging that we had no occasion to decide in Jack
son how its rule would apply in States that do not make
appointment of counsel contingent on affirmative request).
If a defendant is entitled to protection from police-initiated
interrogation under the Sixth Amendment when he
merely requests a lawyer, he is even more obviously enti
tled to such protection when he has secured a lawyer.
Indeed, we have already recognized as much. See Michi
gan v. Harvey, 494 U. S. 344, 352 (1990) (acknowledging
that “once a defendant obtains or even requests counsel,”
Jackson alters the waiver analysis); Patterson, 487 U. S.,
4                      MONTEJO v. LOUISIANA

                         STEVENS, J., dissenting

at 290, n. 3 (noting “as a matter of some significance” to
the constitutional analysis that defendant had “not re
tained, or accepted by appointment, a lawyer to represent
him at the time he was questioned by authorities” (em
phasis added)).1 Once an attorney-client relationship has
been established through the appointment or retention of
counsel, as a matter of federal law the method by which
the relationship was created is irrelevant: The existence of
a valid attorney-client relationship provides a defendant
with the full constitutional protection afforded by the
Sixth Amendment.
                             II
  Today the Court correctly concludes that the Louisiana
Supreme Court’s holding is “troublesome,” ante, at 4,
“impractical,” ante, at 5, and “unsound,” ante, at 6. In
stead of reversing the decision of the state court by simply
answering the question on which we granted certiorari in
a unanimous opinion, however, the majority has decided to
change the law. Acting on its own initiative, the majority
overrules Jackson to correct a “theoretical and doctrinal”
problem of its own imagining, see ante, at 6. A more
careful reading of Jackson and the Sixth Amendment
cases upon which it relied reveals that the rule announced
in Jackson protects a fundamental right that the Court
now dishonors.
  The majority’s decision to overrule Jackson rests on its
assumption that Jackson’s protective rule was intended to
“prevent police from badgering defendants into changing
their minds about their rights,” ante, at 10; see also ante,
——————
  1 In Patterson v. Illinois, we further explained, “[o]nce an accused has

a lawyer,” “a distinct set of constitutional safeguards aimed at preserv
ing the sanctity of the attorney-client relationship takes effect.” 487
U. S., at 290, n. 3 (citing Maine v. Moulton, 474 U. S. 159, 176 (1985)).
“Indeed,” we emphasized, “the analysis changes markedly once an
accused even requests the assistance of counsel.” 487 U. S., at 290, n. 3.
                 Cite as: 556 U. S. ____ (2009)            5

                    STEVENS, J., dissenting

at 13, just as the rule adopted in Edwards v. Arizona, 451
U. S. 477 (1981), was designed to prevent police from
coercing unindicted suspects into revoking their requests
for counsel at interrogation. Operating on that limited
understanding of the purpose behind Jackson’s protective
rule, the Court concludes that Jackson provides no safe
guard not already secured by this Court’s Fifth Amend
ment jurisprudence. See Miranda v. Arizona, 384 U. S.
436 (1966) (requiring defendants to be admonished of their
right to counsel prior to custodial interrogation); Edwards,
451 U. S. 477 (prohibiting police-initiated interrogation
following defendant’s invocation of the right to counsel).
   The majority’s analysis flagrantly misrepresents Jack
son’s underlying rationale and the constitutional interests
the decision sought to protect. While it is true that the
rule adopted in Jackson was patterned after the rule in
Edwards, 451 U. S., at 484–485, the Jackson opinion does
not even mention the anti-badgering considerations that
provide the basis for the Court’s decision today. Instead,
Jackson relied primarily on cases discussing the broad
protections guaranteed by the Sixth Amendment right to
counsel—not its Fifth Amendment counterpart. Jackson
emphasized that the purpose of the Sixth Amendment is
to “ ‘protec[t] the unaided layman at critical confrontations
with his adversary,’ ” 475 U. S., at 631 (quoting United
States v. Gouveia, 467 U. S. 180, 189 (1984)), by giving
him “ ‘the right to rely on counsel as a ‘medium’ between
him[self] and the State,’ ” 475 U. S., at 632 (quoting Maine
v. Moulton, 474 U. S. 159, 176 (1985)). Underscoring that
the commencement of criminal proceedings is a decisive
event that transforms a suspect into an accused within the
meaning of the Sixth Amendment, we concluded that
arraigned defendants are entitled to “at least as much
protection” during interrogation as the Fifth Amendment
affords unindicted suspects. See, e.g., 475 U. S., at 632
(“[T]he difference between the legal basis for the rule
6                      MONTEJO v. LOUISIANA

                         STEVENS, J., dissenting

applied in Edwards and the Sixth Amendment claim
asserted in these cases actually provides additional sup
port for the application of the rule in these circumstances”
(emphasis added)). Thus, although the rules adopted in
Edwards and Jackson are similar, Jackson did not rely on
the reasoning of Edwards but remained firmly rooted in
the unique protections afforded to the attorney-client
relationship by the Sixth Amendment.2
  Once Jackson is placed in its proper Sixth Amendment
context, the majority’s justifications for overruling the
decision crumble. Ordinarily, this Court is hesitant to
disturb past precedent and will do so only when a rule has
proven “outdated, ill-founded, unworkable, or otherwise
legitimately vulnerable to serious reconsideration.”
Vasquez v. Hillery, 474 U. S. 254, 266 (1986). While stare
decisis is not “an inexorable command,” we adhere to it as
“the preferred course because it promotes the evenhanded,
predictable, and consistent development of legal princi
ples, fosters reliance on judicial decisions, and contributes
to the actual and perceived integrity of the judicial proc
——————
    2 Themajority insists that protection from police badgering is the
only purpose the Jackson rule can plausibly serve. After all, it asks,
from what other evil would the rule guard? See ante, at 9. There are
two obvious answers. First, most narrowly, it protects the defendant
from any police-initiated interrogation without notice to his counsel, not
just from “badgering” which is not necessarily a part of police question
ing. Second, and of prime importance, it assures that any waiver of
counsel will be valid. The assistance offered by counsel protects a
defendant from surrendering his rights with an insufficient apprecia
tion of what those rights are and how the decision to respond to inter
rogation might advance or compromise his exercise of those rights
throughout the course of criminal proceedings. A lawyer can provide
her client with advice regarding the legal and practical options avail
able to him; the potential consequences, both good and bad, of choosing
to discuss his case with police; the likely effect of such a conversation on
the resolution of the charges against him; and an informed assessment
of the best course of action under the circumstances. Such assistance
goes far beyond mere protection against police badgering.
                     Cite as: 556 U. S. ____ (2009)                    7

                        STEVENS, J., dissenting

ess.” Payne v. Tennessee, 501 U. S. 808, 827–828 (1991).
   Paying lip service to the rule of stare decisis, the major
ity acknowledges that the Court must consider many
factors before taking the dramatic step of overruling a
past decision. See ante, at 12. Specifically, the majority
focuses on four considerations: the reasoning of the deci
sion, the workability of the rule, the reliance interests at
stake, and the antiquity of the precedent. The Court
exaggerates the considerations favoring reversal, however,
and gives short shrift to the valid considerations favoring
retention of the Jackson rule.
   First, and most central to the Court’s decision to over
rule Jackson, is its assertion that Jackson’s “ ‘reason
ing’ ”—which the Court defines as “the weighing of the
[protective] rule’s benefits against its costs,” ante, at 14—
does not justify continued application of the rule it cre
ated. The balancing test the Court performs, however,
depends entirely on its misunderstanding of Jackson as a
rule designed to prevent police badgering, rather than a
rule designed to safeguard a defendant’s right to rely on
the assistance of counsel.3
   Next, in order to reach the conclusion that the Jackson

——————
   3 Even accepting the majority’s improper framing of Jackson’s foun

dation, the Court fails to show that the costs of the rule are more than
negligible or differ from any other protection afforded by the right to
counsel. The majority assumes, without citing any empirical or even
anecdotal support, that any marginal benefits of the Jackson rule are
“dwarfed by its substantial costs,” which it describes as harm to “ ‘soci
ety’s compelling interest in finding, convicting, and punishing those
who violate the law.’ ” Ante, at 14 (quoting Moran v. Burbine, 475 U. S.
412, 426 (1986)). That assumption is highly dubious, particularly in
light of the fact that several amici with interest in law enforcement
have conceded that the application of Jackson’s protective rule rarely
impedes prosecution. See Supplemental Brief for Larry D. Thompson
et al. as Amici Curiae 6 (hereinafter Thompson Supplemental Brief);
Brief for United States as Amicus Curiae 12 (hereinafter United States
Brief).
8                    MONTEJO v. LOUISIANA

                       STEVENS, J., dissenting

rule is unworkable, the Court reframes the relevant in
quiry, asking not whether the Jackson rule as applied for
the past quarter century has proved easily administrable,
but instead whether the Louisiana Supreme Court’s
cramped interpretation of that rule is practically worka
ble. The answer to that question, of course, is no. When
framed more broadly, however, the evidence is overwhelm
ing that Jackson’s simple, bright-line rule has done more
to advance effective law enforcement than to undermine it.
  In a supplemental brief submitted by lawyers and
judges with extensive experience in law enforcement and
prosecution, amici Larry D. Thompson et al. argue per
suasively that Jackson’s bright-line rule has provided law
enforcement officers with clear guidance, allowed prosecu
tors to quickly and easily assess whether confessions will
be admissible in court, and assisted judges in determining
whether a defendant’s Sixth Amendment rights have been
violated by police interrogation. See generally Thompson
Supplemental Brief 6. While amici acknowledge that
“Jackson reduces opportunities to interrogate defendants”
and “may require exclusion of evidence that could support
a criminal conviction,” they maintain that “it is a rare case
where this rule lets a guilty defendant go free.” Ibid.
Notably, these representations are not contradicted by the
State of Louisiana or other amici, including the United
States. See United States Brief 12 (conceding that the
Jackson rule has not “resulted in the suppression of sig
nificant numbers of statements in federal prosecutions in
the past”).4 In short, there is substantial evidence sug
——————
  4 Further supporting the workability of the Jackson rule is the fact

that it aligns with the professional standards and norms that already
govern the behavior of police and prosecutors. Rules of Professional
Conduct endorsed by the American Bar Association (ABA) and by every
State Bar Association in the country prohibit prosecutors from making
direct contact with represented defendants in all but the most limited
of circumstances, see App. to Supplemental Brief for Public Defender
                     Cite as: 556 U. S. ____ (2009)                   9

                        STEVENS, J., dissenting

gesting that Jackson’s rule is not only workable, but also
desirable from the perspective of law enforcement.
   Turning to the reliance interests at stake in the case,
the Court rejects the interests of criminal defendants with
the flippant observation that any who are knowledgeable
enough to rely on Jackson are too savvy to need its protec
tions, and casts aside the reliance interests of law en
forcement on the ground that police and prosecutors re
main free to employ the Jackson rule if it suits them. See
ante, at 12. Again as a result of its mistaken understand
ing of the purpose behind Jackson’s protective rule, the
Court fails to identify the real reliance interest at issue in
this case: the public’s interest in knowing that counsel,
once secured, may be reasonably relied upon as a medium
between the accused and the power of the State. That
interest lies at the heart of the Sixth Amendment’s guar
antee, and is surely worthy of greater consideration than
it is given by today’s decision.
   Finally, although the Court acknowledges that “antiq
uity” is a factor that counsels in favor of retaining prece
dent, it concludes that the fact Jackson is “only two dec
ades old” cuts “in favor of abandoning” the rule it
established. Ante, at 13. I would have thought that the
——————
Service for the District of Columbia et al. as Amici Curiae 1a–15a
(setting forth state rules governing contact with represented persons);
ABA Model Rule of Professional Conduct 4.2 (2008); 28 U. S. C.
§530B(a) (making state rules of professional conduct applicable to
federal attorneys), and generations of police officers have been trained
to refrain from approaching represented defendants, both because
Jackson requires it and because, absent direction from prosecutors,
officers are reticent to interrogate represented defendants. See United
States Brief 11–12; see also Thompson Supplemental Brief 13 (citing
Federal Bureau of Investigation, Legal Handbook for Special Agents
§7–4.1(7) (2003)). Indeed, the United States concedes that a decision to
overrule the case “likely w[ill] not significantly alter the manner in
which federal law enforcement agents investigate indicted defendants.”
United States Brief 11–12.
10                    MONTEJO v. LOUISIANA

                        STEVENS, J., dissenting

23-year existence of a simple bright-line rule would be a
factor that cuts in the other direction.
  Despite the fact that the rule established in Jackson
remains relevant, well grounded in constitutional prece
dent, and easily administrable, the Court today rejects it
sua sponte. Such a decision can only diminish the public’s
confidence in the reliability and fairness of our system of
justice.5
                            III
   Even if Jackson had never been decided, it would be
clear that Montejo’s Sixth Amendment rights were vio
lated. Today’s decision eliminates the rule that “any
waiver of Sixth Amendment rights given in a discussion
initiated by police is presumed invalid” once a defendant
has invoked his right to counsel. Harvey, 494 U. S., at 349
(citing Jackson, 475 U. S., at 636). Nevertheless, under
the undisputed facts of this case, there is no sound basis
for concluding that Montejo made a knowing and valid
waiver of his Sixth Amendment right to counsel before
acquiescing in police interrogation following his 72-hour
hearing.    Because police questioned Montejo without
notice to, and outside the presence of, his lawyer, the
——————
  5 In his concurrence, JUSTICE ALITO assumes that my consideration of

the rule of stare decisis in this case is at odds with the Court’s recent
rejection of his reliance on that doctrine in his dissent in Arizona v.
Gant, 556 U. S. ___ (2009). While I agree that the reasoning in his
dissent supports my position in this case, I do not agree with his
characterization of our opinion in Gant. Contrary to his representation,
the Court did not overrule our precedent in New York v. Belton, 453
U. S. 454 (1981). Rather, we affirmed the narrow interpretation of
Belton’s holding adopted by the Arizona Supreme Court, rejecting the
broader interpretation adopted by other lower courts that had been
roundly criticized by judges and scholars alike. By contrast, in this
case the Court flatly overrules Jackson—a rule that has drawn virtu
ally no criticism—on its own initiative. The two cases are hardly
comparable. If they were, and if JUSTICE ALITO meant what he said in
Gant, I would expect him to join this opinion.
                 Cite as: 556 U. S. ____ (2009)          11

                    STEVENS, J., dissenting

interrogation violated Montejo’s right to counsel even
under pre-Jackson precedent.
   Our pre-Jackson case law makes clear that “the Sixth
Amendment is violated when the State obtains incriminat
ing statements by knowingly circumventing the accused’s
right to have counsel present in a confrontation between
the accused and a state agent.” Moulton, 474 U. S., at
176. The Sixth Amendment entitles indicted defendants
to have counsel notified of and present during critical
confrontations with the state throughout the pretrial
process. Given the realities of modern criminal prosecu
tion, the critical proceedings at which counsel’s assistance
is required more and more often occur outside the court
room in pretrial proceedings “where the results might well
settle the accused’s fate and reduce the trial itself to a
mere formality.” United States v. Wade, 388 U. S. 218,
224 (1967).
   In Wade, for instance, we held that because a post
indictment lineup conducted for identification purposes is
a critical stage of the criminal proceedings, a defendant
and his counsel are constitutionally entitled to notice of
the impending lineup. Accordingly, counsel’s presence is a
“requisite to conduct of the lineup, absent an intelligent
waiver.” Id., at 237 (internal quotation marks omitted).
The same reasoning applies to police decisions to interro
gate represented defendants. For if the Sixth Amendment
entitles an accused to such robust protection during a
lineup, surely it entitles him to such protection during a
custodial interrogation, when the stakes are as high or
higher. Cf. Spano v. New York, 360 U. S. 315, 326 (1959)
(Douglas, J., concurring) (“[W]hat use is a defendant’s
right to effective counsel at every stage of a criminal case
if, while he is held awaiting trial, he can be questioned in
the absence of counsel until he confesses?”).
   The Court avoids confronting the serious Sixth Amend
ment concerns raised by the police interrogation in this
12                    MONTEJO v. LOUISIANA

                        STEVENS, J., dissenting

case by assuming that Montejo validly waived his Sixth
Amendment rights before submitting to interrogation.6 It
does so by summarily concluding that “doctrines ensuring
voluntariness of the Fifth Amendment waiver simultane
ously ensure the voluntariness of the Sixth Amendment
waiver,” ante, at 15–16; thus, because Montejo was given
Miranda warnings prior to interrogation, his waiver was
presumptively valid. Ironically, while the Court faults
Jackson for blurring the line between this Court’s Fifth
and Sixth Amendment jurisprudence, it commits the same
error by assuming that the Miranda warnings given in
this case, designed purely to safeguard the Fifth Amend
ment right against self-incrimination, were somehow
adequate to protect Montejo’s more robust Sixth Amend
ment right to counsel.
    The majority’s cursory treatment of the waiver question
rests entirely on the dubious decision in Patterson, in
which we addressed whether, by providing Miranda warn
ings, police had adequately advised an indicted but unrep
resented defendant of his Sixth Amendment right to coun
sel. The majority held that “[a]s a general matter . . . an
accused who is admonished with the warnings prescribed
. . . in Miranda, . . . has been sufficiently apprised of the
nature of his Sixth Amendment rights, and of the conse
quences of abandoning those rights.” 487 U. S., at 296.
The Court recognized, however, that “because the Sixth
Amendment’s protection of the attorney-client relationship

——————
  6 The majority leaves open the possibility that, on remand, Montejo

may argue that his waiver was invalid because police falsely told him
he had not been appointed counsel. See ante, at 18. While such police
deception would obviously invalidate any otherwise valid waiver of
Montejo’s Sixth Amendment rights, Montejo has a strong argument
that, given his status as a represented criminal defendant, the Miranda
warnings given to him by police were insufficient to permit him to
make a knowing waiver of his Sixth Amendment rights even absent
police deception.
                     Cite as: 556 U. S. ____ (2009)                  13

                        STEVENS, J., dissenting

. . . extends beyond Miranda’s protection of the Fifth
Amendment right to counsel, . . . there will be cases where
a waiver which would be valid under Miranda will not
suffice for Sixth Amendment purposes.” Id., at 297, n. 9.
This is such a case.
    As I observed in Patterson, the conclusion that Miranda
warnings ordinarily provide a sufficient basis for a know
ing waiver of the right to counsel rests on the questionable
assumption that those warnings make clear to defendants
the assistance a lawyer can render during post-indictment
interrogation. See 487 U. S., at 307 (dissenting opinion).
Because Miranda warnings do not hint at the ways in
which a lawyer might assist her client during conversa
tions with the police, I remain convinced that the warn
ings prescribed in Miranda,7 while sufficient to apprise a
defendant of his Fifth Amendment right to remain silent,
are inadequate to inform an unrepresented, indicted de
fendant of his Sixth Amendment right to have a lawyer
present at all critical stages of a criminal prosecution. The
inadequacy of those warnings is even more obvious in the
case of a represented defendant. While it can be argued
that informing an indicted but unrepresented defendant of
his right to counsel at least alerts him to the fact that he is
entitled to obtain something he does not already possess,
providing that same warning to a defendant who has
already secured counsel is more likely to confound than
enlighten.8 By glibly assuming that that the Miranda
——————
  7 Under Miranda, a suspect must be “warned prior to any questioning

that he has the right to remain silent, that anything he says may be
used against him in court of law, that he has the right to the presence
of any attorney, and that if he cannot afford an attorney, one will be
appointed for him prior to any questioning if he so desires.” 384 U. S.,
at 479.
  8 With respect to vulnerable defendants, such as juveniles and those

with mental impairments of various kinds, amici National Association
of Criminal Defense Lawyers et al. assert that “[o]verruling Jackson
would be particularly detrimental . . . because of the confusing instruc
14                    MONTEJO v. LOUISIANA

                        STEVENS, J., dissenting

warnings given in this case were sufficient to ensure
Montejo’s waiver was both knowing and voluntary, the
Court conveniently avoids any comment on the actual
advice Montejo received, which did not adequately inform
him of his relevant Sixth Amendment rights or alert him
to the possible consequences of waiving those rights.
  A defendant’s decision to forgo counsel’s assistance and
speak openly with police is a momentous one. Given the
high stakes of making such a choice and the potential
value of counsel’s advice and mediation at that critical
stage of the criminal proceedings, it is imperative that a
defendant possess “a full awareness of both the nature of
the right being abandoned and the consequences of the
decision to abandon it,” Moran v. Burbine, 475 U. S. 412,
421 (1986), before his waiver is deemed valid. See Iowa v.
Tovar, 541 U. S. 77, 81 (2004); Johnson v. Zerbst, 304
U. S. 458, 464 (1938). Because the administration of
Miranda warnings was insufficient to ensure Montejo
understood the Sixth Amendment right he was being
asked to surrender, the record in this case provides no
basis for concluding that Montejo validly waived his right
to counsel, even in the absence of Jackson’s enhanced
protections.
                            IV
  The Court’s decision to overrule Jackson is unwar
ranted. Not only does it rests on a flawed doctrinal prem
——————
tions regarding counsel that they would receive. At the initial hearing,
they would likely learn that an attorney was being appointed for them,
In a later custodial interrogation, however, they would be informed in
the traditional manner of ‘their right to counsel’ and right to have
counsel ‘appointed’ if they are indigent, notwithstanding that counsel
had already been appointed in open court. These conflicting statements
would be confusing to anyone, but would be especially baffling to
defendants with mental disabilities or other impairments.” Supple
mental Brief for National Association of Criminal Defense Lawyers
et al. as Amici Curiae 7–8.
                Cite as: 556 U. S. ____ (2009)         15

                   STEVENS, J., dissenting

ise, but the dubious benefits it hopes to achieve are far
outweighed by the damage it does to the rule of law and
the integrity of the Sixth Amendment right to counsel.
Moreover, even apart from the protections afforded by
Jackson, the police interrogation in this case violated
Jesse Montejo’s Sixth Amendment right to counsel.
  I respectfully dissent.
                  Cite as: 556 U. S. ____ (2009)            1

                     BREYER, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 07–1529
                          _________________


         JESSE JAY MONTEJO, PETITIONER v. 

                    LOUISIANA 

    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF

                      LOUISIANA

                         [May 26, 2009] 


   JUSTICE BREYER, dissenting.
   I join JUSTICE STEVENS’ dissent except for footnote 5.
Although the principles of stare decisis are not inflexible, I
believe they bind the Court here. I reached a similar
conclusion in Arizona v. Gant, 556 U. S. ___, ___–___
(2009) (slip op., at 1–2) (BREYER, J., dissenting), and in
several other recent cases. See, e.g., Leegin Creative
Leather Products, Inc. v. PSKS, Inc., 551 U. S. 877, ___–
___ (2007) (slip op., at 17–19) (BREYER, J., dissenting);
Parents Involved in Community Schools v. Seattle School
Dist. No. 1, 551 U. S. 701, ___–___ (2007) (slip op., at 65–
66) (BREYER, J., dissenting); Federal Election Comm’n v.
Wisconsin Right to Life, Inc., 551 U. S. 449, ___–___ (2007)
(slip op., at 31–32) (SOUTER, J., dissenting); Bowles v.
Russell, 551 U. S. 205, 219–220 (2007) (SOUTER, J., dis
senting); Gonzales v. Carhart, 550 U. S. 124, 190–191
(2007) (GINSBURG, J., dissenting); District of Columbia v.
Heller, 554 U. S. ___, ___–___ (2008) (slip op. at 41–45)
(STEVENS, J., dissenting).